SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (“Agreement”), is entered into by
and between MultiCell Technologies, Inc., a Delaware corporation (“MultiCell”),
and Monarch Pointe Fund, Ltd. – in liquidation (“Monarch”), represented by
Stuart Mackellar, managing partner of Zolfo Cooper (BVI) Limited, in his
capacity as the liquidator of Monarch (the “Liquidator”), as of October 19, 2012
(the “Effective Date”).

 

RECITALS

 

Whereas, as of the date hereof, Monarch holds 5,734 shares of MultiCell’s Series
I Convertible Preferred Stock (the “Series I Shares”) and 7,891 shares of
MultiCell’s Series B Convertible Preferred Stock (the “Series B Shares” and
together with the Series I Shares, the “Preferred Shares”);

 

Whereas, on September 24, 2012, the Liquidator sent MultiCell a notice (the
“Notice”) stating that it wished to convert the Preferred Series into shares of
MultiCell’s common stock, par value $0.01 per share (the “Common Stock”),
pursuant to the terms of the Certificate of Designation of Series I Convertible
Preferred Stock of MultiCell and the Certificate of Designation of Series B
Convertible Preferred Stock of MultiCell, respectively;

 

Whereas, in the Notice, the Liquidator also stated that Monarch was owed
additional shares of Common Stock as unpaid dividends (the “Dividends”) on
certain Preferred Shares;

 

Whereas, the parties had a good faith disagreement regarding the number of
shares of Common Stock to be issued pursuant to Monarch in respect of the
conversion of the Preferred Shares and the Dividends; and

 

Whereas, the parties desire to enter into this Agreement in order to resolve all
claims and discharge all obligations with respect to any agreements between
them.

 

AGREEMENT

 

In consideration of the covenants contained herein and the issuance of shares of
Common Stock by MultiCell to Monarch hereinafter provided, the parties agree as
follows:

 

1.                  Share Issuance. Promptly following the execution of this
Agreement, MultiCell shall issue Monarch Fifty Six Million Four Hundred Twenty
Nine Thousand Two Hundred Fifty (56,429,250) shares of Common Stock (the
“Settlement Shares”) in respect of: (i) the conversion of the Preferred Shares;
and (ii) any and all Dividends owed Monarch on the Preferred Shares. The
Settlement Shares shall be issued in accordance with the terms of Exhibit A
hereto.

 

2.                  Mutual Release. Conditioned upon the issuance of the
Settlement Shares provided by Section 1, MultiCell and Monarch, on behalf of
themselves and their respective affiliates, assigns, agents, officers,
directors, employees, attorneys, representatives and successors, fully release
and discharge each other and each other’s affiliates, assigns, agents, officers,
directors, employees, attorneys, representatives and successors (each, a
“Released Party”), from any and all claims and actions of every kind or nature
whatsoever, which they, or any of them, presently have, had, or claim to have,
whether known or unknown, arising from or connected in any way with the
Preferred Shares, the Dividends or any agreement or course of dealing between
them relating to or connected with the Preferred Shares or the Dividends;
provided, however, that nothing in this section or otherwise in this Agreement
shall be, or be construed as, being effective or of force as to (a) any claim of
breach or default of the terms of this Agreement or (b) any rights Monarch may
have as the holder of the Settlement Shares.

 





 

3.                  Waiver. Each party has read and understands Section 1542 of
the California Civil Code which provides that:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Each of them expressly waives any benefits under that section or similar law of
any applicable jurisdiction. Notwithstanding Section 1542 of the California
Civil Code and any similar laws, this Agreement shall act as a release of all
claims the parties have against each other, whether such claims are currently
known, unknown, foreseen or unforeseen. Each party understands and acknowledges
the significance and consequence of such specific waiver of Section 1542 of the
California Civil Code and any similar law of any other applicable jurisdiction.
The parties acknowledge that they may hereafter discover facts different from,
or in addition to, those which they now believe to be true with respect to the
release of claims, and agree that this Agreement shall remain effective in all
respects, notwithstanding such different or additional facts, or the discovery
thereof.

 

4.                  Termination of Prior Agreements. Upon the execution of this
Agreement between the parties and the issuance of the Settlement Shares as
provided by Section 1, all prior agreements between the parties, to the extent
still in effect, shall be terminated and of no further force or effect, and
thereafter neither party shall have any further obligations or duties with
respect to any such prior agreement.

 

5.                  Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the heirs, executors, administrators, estates,
successors and assigns of the parties hereto.

 



6.                  Governing Law. This Agreement shall be governed by and
construed under the laws of the State of California without reference to its
conflicts of laws principles.

 



8.                  Amendment. This Agreement cannot be modified, changed or
revised, except by a written modification executed by all the parties hereto.

 

9.                  Attorneys’ Fee. In the event of any controversy or dispute
arising out of this Agreement, the prevailing party shall be entitled to recover
from the other party its reasonable expenses, including, but without limitation,
attorneys’ fees and costs actually incurred.

 



2

 







 

10.              No Assignment of Claims. The parties hereto herein represent
and warrant that they have not assigned or transferred or purposed to assign or
transfer any claim, demand, debt, liability, damage, obligation, action or cause
of action against any other Released Party, to any other person or entity.

 

11.              Compromise. This Agreement is acknowledged by the parties to be
a compromise settlement and does not constitute an admission of fact, law,
liability or otherwise by any party.

 

12.              Review and Understanding. It is expressly agreed and understood
by the parties hereto that they have carefully reviewed this Agreement, that
they understand its terms, that they have had the opportunity to seek legal
advice with respect to this Agreement, and that they have relied wholly upon
their own judgment and knowledge and have not been influenced to any extent
whatsoever making this Agreement by any representations or statements made by
any other party or anyone acting on behalf of any other party.

 

13.              Interpretation. This Agreement shall not be interpreted against
a party by virtue of such party’s participation in the drafting of the Agreement
or any provisions hereof.

 

14.              Counterparts; Execution by Facsimile. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed counterpart of this Agreement by facsimile or similar electronic
means shall be equally as effective as delivery of an original executed
counterpart of this Agreement.

 

15.              Expenses. Each party shall be solely responsible for and shall
pay when due all costs and expenses that such party incurs with respect to the
negotiation, execution, delivery and performance of this Agreement.

 

16.              Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

 

17.              Public Statements. MultiCell and Monarch shall consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press release, public filing or other public statement with
respect to the transactions contemplated hereby, and shall not issue any such
press release or make any such public filing or public statement prior to such
consultation, except as may be required by applicable law.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 



3

 

 



In Witness Whereof, the parties hereto have executed this Settlement Agreement
and Mutual Release as of the Effective Date.

 

  MULTICELL TECHNOLOGIES, INC.               By: /s/ Jerry Newmin     Name:
Jerry Newmin     Title: Chairman and Chief Executive Officer              
MONARCH POINTE FUND, LTD.               By: /s/ Stuart Mackellar     Stuart
Mackellar, Managing Partner of Zolfo Cooper (BVI) Limited, in his capacity as
the Liquidator of Monarch Pointe Fund, Ltd (and without personal liability) 

 





 

 

 



Exhibit A

 

 

A.Within [fourteen (14)] days of the date of this Agreement, Monarch will
provide MultiCell with written instructions (the “Instructions”) for the
issuance of the Settlement Shares. The Instructions may call for issuing the
Settlement Shares to Monarch or its designee in certificated or book entry form.
The Instructions may also call for MultiCell to (or to cause its transfer agent
to) consult with Monarch’s broker to ensure that the Settlement Shares are
appropriately delivered, in a manner to facilitate the prompt sale of the
Settlement Shares.

 

B.Promptly (and in any event, within [three (3) business] days after receipt of
the Instructions, MultiCell will issue the Settlement Shares in accordance with
the Instructions. Upon issuance, the Settlement Shares shall validly issued,
fully paid, non-assessable, and free from any liens or encumbrances.

 

C.For the avoidance of doubt, the releases and waivers by Monarch set forth in
Sections 2 and 3 of this Agreement shall not be effective until the Settlement
Shares are issued (and delivered) in accordance with the Instructions.

 

D.At or around the date of this Agreement, Monarch will deliver to MultiCell’s
counsel a letter (in the form previously agreed) containing certain
representations and warranties of Monarch. Based on the assumption that such
representations and warranties are (in all material respects) true and correct,
MultiCell hereby represents and warrants to Monarch that the Settlement Shares
shall be: (1) freely tradable by Monarch pursuant to Rule 144 of the Securities
Act of 1933, as amended; and (2) shall not contain any restrictive notations,
stop transfer instructions or the like.

  



 

